Citation Nr: 9911615	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-41 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1978 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the veteran was scheduled for a hearing 
before a Member of the Board in Washington, DC, in February 
1999.  The veteran was notified of the hearing date by way of 
a letter dated in December 1998.  An entry in the record 
indicates that the veteran failed to report for his scheduled 
hearing.  As neither the veteran nor his representative 
requested postponement of the hearing and neither has 
requested that the hearing be rescheduled, the veteran's 
request for a hearing is considered to be withdrawn and the 
case will be decided based upon the evidence of record.  
38 C.F.R. § 20.702(d) (1998).

The Board also notes that the veteran raised additional 
service connection issues in his August 1985 notice of 
disagreement.  These issues have not been addressed by the 
RO.  In addition, the veteran has alleged, in both his notice 
of disagreement and substantive appeal, that his Crohn's 
disease has rendered him unemployable.  Thereafter, the RO 
provided the veteran with the appropriate form to claim 
entitlement to a total rating based upon unemployability due 
to service-connected disability, but the veteran has not 
returned this completed form.  Never the less, in the written 
argument of February 1999, the representative stated that the 
veteran has consistently claimed that he is unemployable due 
to Crohn's disease.  Therefore, these matters are referred to 
the RO for appropriate action.






FINDING OF FACT

The veteran's Crohn's disease is manifested primarily by 
diarrhea and abdominal pain; the veteran is not malnourished 
or anemic; the disability is productive of no more than 
moderately severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Crohn's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7323 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is plausible.  Further, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for ratings purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran served 
on active duty until May 1980.  At that time he was 
discharged from service for medical disability diagnosed as 
Crohn's disease.  He was granted service connection for 
Crohn's disease in July 1980 and assigned a 10 percent 
rating.  

The veteran was hospitalized in June 1982 for an acute 
exacerbation of his symptoms.  At that time he underwent a 
right colectomy with an ileotransverse anastomosis.  
Subsequent to his period of hospitalization, the veteran was 
assigned a temporary 100 percent rating in September 1982 for 
the period from June 15, 1982, with a permanent rating of 30 
percent, effective October 1982.  The 30 percent rating was 
reduced to 20 percent in August 1984.  Finally, the veteran's 
disability rating was increased to 30 percent in April 1993 
where it has remained until the present.  

The veteran was afforded a VA gastrointestinal (GI) 
examination in May 1995.  He reported that he had constant 
daily cramping in his left lower quadrant.  He also said that 
he had had about a 5 pound weight loss over the last two 
years.  He had loose stools postprandially, about 6 to 8 per 
day, which were occasionally associated with mucus and 
occasionally with blood.  He was not on any medications.  His 
weight was noted to be 132 pounds, with this being his 
maximum weight in the last year.  The veteran related that he 
had been anemic in past with occasional nausea and occasional 
constipation.  Physical examination disclosed that the 
veteran was in no acute distress.  He had no scleral icterus.  
His lungs were clear to auscultation.  His abdomen was soft 
and he had mild tenderness in the left upper quadrant and 
suprapubic area.  There was no rebound or guarding.  No 
perianal disease was noted upon rectal examination.  The 
digit examination was normal and there was no pedal edema.  
The examiner's impression was history of Crohn's disease.  
The examiner added that the veteran was to be set up for 
treatment at the GI clinic.

Of record are VA treatment records for the period August to 
September 1995.  The records reflect treatment for the 
veteran's Crohn's disease.  An August 1995 fluoroscopic 
examination report notes that there was a 12 x 15 centimeter 
(cm) area of involvement of the terminal ileum and ileocolic 
anastomosis with inflammatory bowel disease which had the 
characteristic of Crohn's disease.  A September 1995 
colonoscopy report's impressions were:  suboptimal exam 
secondary to retained stool; surgical changes (end to side 
ileo-colonis anastomosis in the right colon); and no 
endoscopic findings suggestive of active Crohn's disease.  A 
September 1995 outpatient entry reflects that the veteran had 
a weight of 137 pounds.  He was noted to have 4-5 bowel 
movements per day, semi-solid and postprandial.  He also 
complained of cramping and pain in the lower abdomen with 
bowel movements.  His weight was reported as steady.  The 
veteran related that he was unemployed due to the nature of 
his illness.  The examiner noted the results of the recent 
colonoscopy.  The examiner's assessment was inactive Crohn's 
disease.  The veteran was administered a dose of vitamin B12 
and was to receive monthly injections.  

The veteran was afforded a VA GI examination in July 1997.  
The veteran related that he had diarrhea for the past 10 
years that had become progressively worse over the last year.  
He had 2-6 bowel movements per day that were watery and soft 
but no blood was noticed.  He said that he had incontinence 
2-3 times per week where he would soil his underwear.  This 
was associated with urgency but no hematochezia, bright red 
blood per rectum or melena.  The veteran also complained of 
abdominal pain in the lower part of the abdomen which 
occurred 1-2 times per day.  There was no aggravating or 
precipitating factor and the pain would be relieved by having 
a bowel movement.  He did not suffer from nausea, vomiting, 
fevers or chills.  He said that he had lost 10 pounds in the 
last year.  The veteran said that he was on medication but 
did not know what it was.  He was unemployed.  Physical 
examination disclosed that the veteran was in no acute 
distress and his vital signs were stable.  His abdomen was 
soft and nontender.  There was no hepatosplenomegaly and he 
had good bowel sounds.  There was no evidence of fistula or 
hemorrhoids on rectal examination.  He had a hemoglobin of 
14.4, hematocrit of 42, and a white blood cell count of 10.9.  
The examiner's impression was that the veteran was having 
moderate to severe symptoms from his Crohn's disease and 
needed to have better management.

The RO rated the veteran's Crohn's disease as analogous to 
ulcerative colitis and 30 percent disabling under Diagnostic 
Code 7323.  38 C.F.R. §§ 4.20, 4.114 (1998).  Under this 
diagnostic code a 30 percent evaluation is warranted for 
moderately severe symptoms with frequent exacerbations.  A 60 
percent evaluation requires severe symptoms with numerous 
attacks each year, malnutrition, and only a fair state of 
health during remissions.  A 100 percent evaluation requires 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, with serious complications such as a 
liver abscess.

The record shows that the veteran's Crohn's disease was 
inactive at the time of his VA examination and outpatient 
treatment in 1995.  At the time of his July 1997 examination 
the veteran complained of abdominal pain and 2-6 bowel 
movements per day.  He also had 2-3 episodes of incontinence 
per week that resulted in some soiling of his underclothes.  
There was no evidence of anemia, malnutrition, nausea, 
vomiting, fevers or chills.  There was no evidence of 
hepatosplenomegaly.  The veteran stated that he had lost 10 
pounds in the last year.  The examiner reported the veteran's 
symptoms as moderate to severe.  The last flare-up of the 
veteran's Crohn's disease that required hospitalization was 
in 1982.  Moreover, the record does not reflect and neither 
the veteran nor his representative has alleged that the 
veteran has been seen by any health care professional for 
treatment of Crohn's disease since 1995.

In reviewing the Rating Schedule criteria in light of the 
evidence of record, the Board finds that the veteran's 
current symptomatology does not reflect that he suffers from 
numerous attacks a year, is malnourished or that his health 
is only fair during remission.  Accordingly, an increased 
evaluation is not in order at this time.  The veteran's 
current symptomatology more closely aligns with the criteria 
for his current 30 percent rating.

The Board has also considered whether a higher rating is 
warranted under any other diagnostic code.  However, the 
disability does not more nearly approximate the criteria for 
a 40 percent rating under Diagnostic Code 7328, for resection 
of the small intestine, as there is no evidence to show that 
the veteran has a definite interference with absorption and 
nutrition that is manifested by impairment of health 
objectively supported by examination findings.  Nor is there 
evidence to support a 40 percent rating under Diagnostic Code 
7329, for resection of the large intestine, as the veteran 
does not present with severe symptoms objectively supported 
by examination findings.  Nor is there is any objective 
evidence of persistent intestinal fistula or extensive 
leakage and fairly frequent involuntary bowel movements to 
warrant the assignment of a 60 percent rating under 
Diagnostic Codes 7330, and 7332, respectively.  38 C.F.R. 
§ 4.114.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
Crohn's disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (1998), regarding the assignment of an extra-
schedular evaluation.  However, the record reflects that the 
manifestations of the disability are those contemplated by 
the applicable schedular criteria and that the disability has 
not necessitated frequent periods of hospitalization.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability is in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

ORDER

A increased rating for Crohn's disease is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

